DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claims 3-14 are objected to because of the following informalities:  
With respect to claim 3, the limitation “first printing plater” should be - -first printing plate- -.
With respect to claim 6, the limitation “The method of Claim of Claim 5” should be - -The method of claim 5- -.  
Appropriate correction/clarification is required.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 2, the limitation “first transfer blanket shape the second transfer blanket shape are dissimilar” is not clear in meaning and scope. In particular, how is the transfer blanket dissimilar? Is the applicant referring to shapes of the ink patterns?  There is no description in the specification that reasonably conveys a clear interpretation of what applicant is intending to claim with respect to a method of the first and second transfer blanket shapes being dissimilar. Specifically, the specification does not provide a clear description. It would appear that two elements are never the same specifically shapes of an ink pattern, therefore it would be obvious that the blanket shapes would be a little different from each other thereby making the blankets dissimilar. Therefore, for the purposes of furthering prosecution, the examiner will treat the limitation as discussed above until further clarification.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Fleischer et al. (US Publication 2012/0272846) in view of Sillars (US Patent 5,181,471).
With respect to claim 1, Fleischer et al. teaches a method of producing a plurality of beverage cans (300) on a beverage can imprinting device (100), the method comprising the steps: 
applying ink (application of ink from roll 230) to a first printing plate surface (surface of first printing plate 224) in a first ink pattern to a first printing plate (plate 224, Paragraph 0029); 
transferring the first ink pattern to a first transfer blanket surface (surface of transfer blanket 104) of a first transfer blanket (102), wherein the first transfer blanket surface (surface of transfer blanket 104, Paragraph 0027); 
transferring the first ink pattern to a first beverage can (300), wherein the first beverage can (300) exhibits a first decoration comprising a first shape corresponding to the first ink pattern and a first transfer blanket shape corresponding to the first finished art (note details of Paragraph 0027 indicate beverage can bodies 300 are contacted with ink receiving areas of image transfer blankets 104 to place first decorations thereupon); 
applying ink to the first printing plate surface (surface of 224) in the first ink pattern to a first printing plate (Paragraph 0029); 
transferring the first ink pattern to a second transfer blanket surface of a second transfer blanket (Paragraph 0027 indicates ink images transferred to blanket surface 104 and refer to marked-up Figure 2 in the detailed action); and 
transferring the first ink pattern to a second beverage can (300), wherein the second beverage can (300) exhibits a second decoration comprising the first shape corresponding to the first ink pattern and a second transfer blanket shape corresponding to the second finished art (note details of Paragraph 0027 indicate beverage can bodies 300 are contacted with ink receiving areas of image transfer blankets 104 to place first decorations thereupon).

[AltContent: textbox (First Blanket)][AltContent: textbox (Second Blanket)][AltContent: arrow][AltContent: arrow]	
    PNG
    media_image1.png
    563
    459
    media_image1.png
    Greyscale

Fleischer et al. does not explicitly disclose a first transfer blanket surface that has a first finished art in low relief recessed thereon and a second transfer blanket surface has a second finished art in low relief recessed thereon. Sillars teaches a transfer blanket with a transfer blanket surface that has a finished art in low relief (30A, Column 7, Lines 14-27).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the first and second transfer blankets of Fleischer et al. with finished art of low relief as taught by Sillars for the purpose of providing a different unique image that can be printed on a medium surface such that a number of different aesthetic choices can be realized on a medium surface.

[AltContent: textbox (First Transfer Blanket)][AltContent: textbox (Second Transfer Blanket)][AltContent: arrow][AltContent: arrow]	
    PNG
    media_image2.png
    411
    360
    media_image2.png
    Greyscale


With respect to claim 2, Fleischer et al. teaches the first transfer blanket shape and the second transfer blanket shape are dissimilar (note: 112 2nd rejection above, note details of Paragraph 0027 indicate ink receiving areas of image transfer blankets 104 to place first decorations/images thereupon and therefore the decorations/images would be a little different each time the images are transferred).
	With respect to claim 3, Fleischer et al. teaches the claimed invention with the exception of first printing plate surface that has a finished art in high relief thereon.
Sillars teaches a printing plate surface that has a finished art in high relief (Column 2, Lines 4-11 and Column 7, Lines 14-27 and Figure 6 and note: Sillars provides high/low reliefs and the dark lines formed of 30A are considered high relief).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the printing plate of Fleischer et al. with finished art of high relief as taught by Sillars for the purpose of providing a different unique image that can be printed on a medium surface such that a number of different aesthetic choices can be realized on a medium surface.
	With respect to claim 4, Fleischer et al. teaches the claimed invention with the exception of the first beverage can exhibits an absence of ink corresponding to the first finished art in low relief, and wherein the second beverage can exhibits an absence of ink corresponding to the second finished art in low relief.
	Sillars teaches first beverage can (note: cylindrical objects equate to beverage cans) exhibits an absence of ink corresponding to the first finished art in low relief, and wherein the second beverage can exhibits an absence of ink corresponding to the second finished art in low relief (note: the low relief portions are the portions interior of the dark lines of 30A and therefore those areas exhibit an absence of ink).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Fleischer et al. with an absence of ink corresponding to the first finished art in low relief as taught by Sillars for the purpose of providing a different unique image that can be printed on a medium surface such that a number of different aesthetic choices can be realized on a medium surface.
With respect to claim 5, Fleischer et al. teaches the claimed invention with the exception of first printing plate surface comprises a printing plate in high relief.
Sillars teaches a printing plate surface comprises a printing plate in high relief (Column 2, Lines 4-11 and Column 7, Lines 14-27 and Figure 6 and note: Sillars provides high/low reliefs and the dark lines formed of 30A are considered high relief).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the printing plate of Fleischer et al. with finished art of high relief as taught by Sillars for the purpose of providing a different unique image that can be printed on a medium surface such that a number of different aesthetic choices can be realized on a medium surface.

Allowable Subject Matter
5.	Claims 6-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	With respect to claim 6, the prior art does not teach or render obvious each of the first and second transfer blanket surfaces comprise a smooth portion in high relief which engages the printing plate finished art in high relief and engages the first and second beverage cans under pressure to transfer ink therefrom to the first and second beverage cans, respectively, wherein the first and second transfer blanket finished arts in low relief are vertically offset from the smooth portion in high relief such that substantially no ink from the first and second transfer blanket finished arts in low relief is transferred to the first and second beverage cans, respectively.

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a.	Treloar (WO2014008544), O’Connell (DE2519454), Hargrave (US Patent 2,764,933), Carreras et al. (US Patent 9,555,616), Petti et al. (US Publication 2015/0183211), Nakamura et al. (US Publication 2011/0162542) and Hughes (AU2014220728) teach can printer systems.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISSA LIANA FERGUSON SAMRETH whose telephone number is (571)272-2163. The examiner can normally be reached M-F 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Marissa Ferguson-Samreth/Examiner, Art Unit 2853                                                                                                                                                                                                        

/MATTHEW G MARINI/Primary Examiner, Art Unit 2853